DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is a response to an application filed on 08/31/2021 where claims 1-20 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 08/31/2021, has been considered by the examiner. The submission follows the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 08/31/2021. These drawing are acceptable.

Allowable Subject Matter
5.	Claims 3-6 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 3 and 12  prior art  Koehler et al. [US 20200078688 A1]  teaches in para [0025] Fig. 1,  the computing device 106, in response to receiving this information 122 from the client machines 104, may match players 102 together by defining multiple matches into which players 102 are to be grouped for playing the video game 110 in the multiplayer mode, and by providing match assignments 124 to the client machines 104 in order to assign subsets of the logged-in user accounts 120 to different ones of the multiple matches based at least in part on the machine-learned scores 118 that were determined for the logged-in user accounts 120. 
In this manner, if the trained machine learning model(s) assigned low (e.g., below threshold) scores 118 to a first subset of the logged-in user accounts 120 and high (e.g., above threshold) scores 118 to a second subset of the logged-in user accounts 120, the first subset of the logged-in user accounts 120 may be assigned to a first match of the multiple matches, and the second subset of the logged-in user accounts 120 may be assigned to a second, different match of the multiple matches. In this manner, a subset of players 102 with similar scores 118 may be grouped together and may remain isolated from other players with scores 118 that are dissimilar from the subset of players' 102 scores 118.
The prior art Dorr et al. [US 20200202989 A1] discloses in para [0157] Fig. 9A, Step 908 select the first group of users of a plurality of alternative groups of users. For example, Step 908 may select the first group of users of a plurality of alternative groups of users based on an identity of the first user of Step 902. In another example, a group of users that maximize a particular criterion function (such as, largest group smallest group, etc.) from all the groups of users in the plurality of alternative groups of users that includes the first user may be selected.




However, combination of prior art of records does not teach  
estimate reference learning data, calculate difference values between the reference learning data and learning data of each of the plurality of terminal groups, and identify a terminal group having a smallest difference value among the difference values as the final terminal group
Therefore, claim 3 and 12   would be allowable if rewritten or amended to overcome the objections set forth in this office action and in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over levy et al. (US Pub 20210344399 A1) hereinafter Levy and further in view of Rao et al. (US Pub 20210045093 A1) hereinafter Rao 

As to claim 1. Levy teaches an electronic device comprising: a communication circuit; and a processor operably connected to the communication circuit, wherein the processor is configured to: ([0081] Fig. 2, transceiver, antenna, processor, instructions stored in the memory and executed by the processor)
obtain information on a number (N) of predicted abnormal terminals, (0109] [0111] Fig. 2, Fig. 6, Fig. 7, BS 205y provide information to UE 215a to allow UE 215a to reconstruct interfering streams using the single NZP-CSI-RS 702 to account for potential interference from UEs 215b-215d being considered for scheduling in parallel i.e., UE receives potential interfered UEs in set of groups for parallel communication)
obtain learning data of each of the plurality of terminal groups, ([0110] Fig. 2, Fig. 7, BS 205 may provide information to UE 215a to allow UE 215a to reconstruct interfering streams using the single NZP-CSI-RS 702 to account for potential interference from UEs 215b-215d; list include a PMI corresponding to UE 215b, a PMI corresponding to UE 215c, and a PMI corresponding to UE 215d)
and identify a final terminal group among the plurality of terminal groups, based on the learning data.  ([0110] [0113] Fig. 2, Fig. 7, UE 215 use the precoding’s in the list to estimate the interference caused by UEs 215b-215d in set of UEs 215 into groups, based on the channel response estimation (determined by UE 215a using NZP-CSI-RS 702) and the precoding corresponding to each of UEs 215b-215d.)
Levy does not explicitly teach allocate different resources respectively to a plurality of terminal groups, wherein a number (N) of the plurality of terminal groups is greater than the number (N) of predicted abnormal terminals, 
Rao teaches allocate different resources respectively to a plurality of terminal groups, ([0138] [0140] Fig. 2A-B, Fig. 4, Fig. 13, L-UE 402 determine resource grants for usage in UE group according to the provided regulations and UE group context, L-UE send the resource grants 1316 and activation 1318 intended for the M-UEs 406 for intra-UE group transmission, sidelink resources are allocated to UE groups)
wherein a number (N) of the plurality of terminal groups is greater than the number (N) of predicted abnormal terminals, ([0197] Fig. 24, potential interference experienced by UEs in the UE group and interference caused by a UE group to other external UEs, multiple member UE, M-UE causes in interference to Lead UE, L-UE, multiple member UE has more UEs than lead UE,)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Rao   with the teaching of Levy because Rao teaches that controlling resource allocation would allow to reduce sidelink SL resource usage and signaling over the Uu interface can be significantly and SL resource usage within the UE group in the local area. (Rao [0075])
As to claim 2 the combination of Levy and Rao specifically Rao teaches wherein the processor is further configured to update a system based on the learning data of the final terminal group.  ([0130][0135] Fig. 4, Fig. 12A, Fig. 12B,  L-UE 402 receives UE assistance information (UAI) 1202 from each M-UE 406 in UE group 401, where the UAI contain the resource request for configured grant (i.e. payload, duration, periodicity, QoS i.e., learning data),L-UE 402 update UE Group  context, which include  determining  aggregated communication pattern and resource usage information; L-UE determine resource allocation (SL/SPS grants) to Mode 1 UEs; updates system information base SIB)

Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Rao   with the teaching of Levy because Rao teaches that controlling resource allocation would allow to reduce sidelink SL resource usage and signaling over the Uu interface can be significantly and SL resource usage within the UE group in the local area. (Rao [0075])
Claims 10 and 11 are interpreted and rejected for the same reasons as set forth in claims 1 and 2 respectively.
 	Claim(s) 7, 8, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over levy, Rao and further in view of Van Phan et al. (US Pub 20210219253 A1) hereinafter Van 

As to claim 7 the combination of Levy and Rao specifically Levy teaches wherein the processor is further configured to: receive a synchronization signal from at least one terminal, wherein the at least one terminal is included in any one of the plurality of terminal groups, ([0053] [0115] Fig. 1, Fig. 6,  a UE 115 attempting to access the network 100  perform an initial cell search by detecting a PSS  from a BS 105, UE 115 in a group of UEs)
and estimate a channel between the at least one terminal and the electronic device, ([0061] Fig. 2, UE 215a estimates interference from UE  215d)
the combination of Levy and Rao does not explicitly teach [] based on the synchronization signal
Van teaches based on the synchronization signal ([0077] a group of UEs estimates e maximum time error   within the group and trigger corrective actions in case it exceeds a threshold given by the synchronization requirements)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Van   with the teaching of Levy and Rao because Van teaches that estimating maximum time error would improve time synchronization operations for improved communication operations across network devices. (Van [0054])
As to claim 8 the combination of Levy, Rao and Van specifically Rao teaches wherein the processor is further configured to: and transmit information on the maximum amount of the resource of each of the plurality of terminal groups to the at least one terminal.  ([0100] as part of distributed interference mitigation, the L-UE 402 transmit a request-to-send (RTS)-like message prior to a broadcast transmission of a message indicating all resource pools RPs (RP identities) that are to be used in SL transmissions within the UE group 401)
the combination of Levy, Rao does not teach allow the synchronization signal to include information on a resource required in the at least one terminal, determine a maximum amount of a resource of each of the plurality of terminal groups, based on the information,
Van teaches allow the synchronization signal to include information on a resource required in the at least one terminal, ([0077] [0078] time synchronization (e.g., radio level time synchronization resource) for group of UEs include, the information about UE identities, UE locations, UE RRC states, list of BS s providing service to each UE synchronization requirements for the group)
determine a maximum amount of a resource of each of the plurality of terminal groups, based on the information, ([00281] [0082] specify UE behavior upon reception of time reference information including propagation delay compensation method, if needed; and   a mechanism to estimate the maximum time error within the group and trigger corrective actions in case it exceeds a threshold given by synchronization requirements)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Van   with the teaching of Levy and Rao because Van teaches that estimating maximum time error would improve time synchronization operations for improved communication operations across network devices. (Van [0054])
Claims 16 and 17 are interpreted and rejected for the same reasons as set forth in claims 7 and 8 respectively.

As to claim 9 the combination of Levy and Rao specifically Levy teaches based on at least one of an orthogonal frequency-division multiplexing (OFDM) scheme, a frequency division multiplexing (FDM) scheme, and a time division multiplexing (TDM) scheme. ([0028] A 5G NR communication system may be implemented to use optimized OFDM-based waveforms with scalable numerology and transmission time interval (TTI)

the combination of Levy and Rao does not teach in order to allocate the different resources to each of the plurality of terminal groups, the processor is further configured to allocate the different resources to each of the plurality of terminal groups
Rao  teaches wherein, in order to allocate the different resources to each of the plurality of terminal groups, the processor is further configured to allocate the different resources to each of the plurality of terminal groups, ([0138][0140] Fig. 2A-B, Fig. 4, Fig. 13, L-UE 402  determine resource grants for usage in UE group according to the provided regulations and UE group context, L-UE send the resource grants 1316 and activation 1318 intended for the M-UEs 406 for intra-UE group transmission, sidelink resources are allocated to UE groups)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Rao   with the teaching of Levy because Rao teaches that controlling resource allocation would allow to reduce sidelink SL resource usage and signaling over the Uu interface can be significantly and SL resource usage within the UE group in the local area. (Rao [0075])
	 
Claim(s) 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over levy, Rao and further in view of Lee et al. (US Pub 20190305877 A1) hereinafter Lee
As to claim 18 the combination of Levy and Rao does not teach further comprising: receiving a channel estimation signal from at least one terminal, the signal including information on a maximum size of a symbol required to transmit learning data of the at least one terminal.  
Lee teaches further comprising: receiving a channel estimation signal from at least one terminal, ([0133] data symbols from the first group of UEs iteratively detected by considering channel estimation through reference symbols of the second group)
the signal including information on a maximum size of a symbol required to transmit learning data of the at least one terminal.  ([0126] the maximum number of reference symbols, the maximum number of reference symbols /learning data are all used in each group, maximum number of UEs that can be supported in one group is equal to the maximum number of sequence-based reference signal, symbols in a slot are used to performs direct communication between UEs)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Lee   with the teaching of Levy and Rao because Lee teaches maximum size of a symbol required to transmit learning data would allow a UE1 to perform transmission with a lower code rate than the UE2 and the UE3. (Lee [0172])

As to claim 19 the combination of Levy and Rao does not teach wherein the allocating of the different resources respectively to the plurality of terminal groups comprises allocating resources which are orthogonal to each other.  
Lee teaches wherein the allocating of the different resources respectively to the plurality of terminal groups comprises allocating resources which are orthogonal to each other.  ([0113] Fig. 10, a time-frequency resource allocated to a UE, and a data symbol and a reference symbol may be used differently by using an orthogonal resource, therefore a signal of each UE can be demodulated without interference from another UE)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Lee   with the teaching of Levy and Rao because Lee teaches maximum size of a symbol required to transmit learning data would allow a UE1 to perform transmission with a lower code rate than the UE2 and the UE3. (Lee [0172])
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over levy, Rao and further in view of Kobayashi et al. (US Pub 20200298882 A1) hereinafter Kobayashi

As to claim 20 the combination of Levy and Rao does not teach further comprising: calculating an optimal gradient for each terminal group of the plurality of terminal groups, based on a signal received from each of the plurality of terminal groups.
Kobayashi teaches further comprising: calculating an optimal gradient for each terminal group of the plurality of terminal groups, based on a signal received from each of the plurality of terminal groups. ([0185] Fig. 19, optimum guidance information of all the vehicles in the platoon (including the command vehicle A 2) is calculated (S125) in the grouped vehicle guidance device (or the command vehicle A 2) before the road surface status changes (a gradient changes or slippery status changes).
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Kobayashi with the teaching of Levy and Rao because Kobayashi teaches that the optimum guidance information is calculated to reduce the inter-vehicle distance. (Kobayashi [0187])

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/           Primary Examiner, Art Unit 2413